 



Exhibit 10.1

       

AMENDMENT NUMBER ONE
TO
CREDIT AGREEMENT

dated as of September 24, 2004

between

ULTRALIFE BATTERIES, INC.

and

THE LENDERS PARTY THERETO
JPMORGAN CHASE BANK,
as Administrative Agent

       

26



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

     This Amendment is dated as of September 24, 2004, is made by and between
ULTRALIFE BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit
Agreement and JPMORGAN CHASE BANK, as Administrative Agent for the Lenders (in
such capacity, the “Agent”).

Statement of the Premises

     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004 (the “Credit
Agreement”). The Borrower, the Lenders and the Agent desire to amend the Credit
Agreement as referenced herein.

Statement of Consideration

     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:

Agreement

     1. Defined Terms. The terms “this Agreement,” “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment Number One. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.

     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 5 hereof, the Credit Agreement is hereby amended as follows:

     The Definition, “EBITDA”, is superseded and replaced in its entirety and
amended to read:

“EBITDA” means for any period and in respect of any Person the sum of (i) the
net income of such Person for such period computed in accordance with GAAP, plus
(ii) the interest expense of such Person for such period, plus (iii) the income
tax expense of such Person for such period, plus (iv) the amount reported as the
depreciation of the assets of such Person for such period computed in accordance
with GAAP, plus (v) the amount reported as the amortization of intangibles
assets of such Person for such period computed in accordance with GAAP, and as
such item is used in the computation of such Person’s net income for such
period, minus (vi) all items which would be classified as extraordinary non-cash
gains of such Person in accordance with GAAP consistently applied, plus
(vii) all items which would be classified as extraordinary non-cash losses of
such Person in accordance with GAAP consistently applied.

     The Definition “Fiscal Quarter” is added to the Agreement, to read as
follows:

     “Fiscal Quarter” means any of the four accounting periods of the Borrower
in each fiscal year.

     3. Exclusion of Unusual, Non-Recurring Event from EBITDA Calculation. The
Borrower has advised the Agent that it took a charge to net income of $3,951,000
as at the Fiscal Quarter ending in June 2004 related to its ownership interest
in, and loan to, Ultralife Taiwan Inc. (“UTI”), which negatively impacted the
calculation of EBITDA. No Default or Event of Default occurred under the Credit
Agreement as a result of the UTI charge to net income. The Borrower has
requested that the $3,951,000 be added back to the EBITDA calculation for the
Fiscal Quarter ending in June 2004 and for each four Fiscal Quarter period that
includes the Fiscal Quarter ending in June 2004, for all purposes under the
Credit Agreement, including, without limitation, the calculation of Consolidated
Total Funded Debt to EBITDA in Section 6.09(a) and in the definitions of
“Applicable Revolving Rate” and “Applicable Term Rate”. The Agent and the
Lenders hereby agree to recalculate EBITDA for the Fiscal Quarter ending in

27



--------------------------------------------------------------------------------



 



June 2004 and for each four Fiscal Quarter period that includes the Fiscal
Quarter ending in June 2004, in accordance with the Borrower’s request. Nothing
herein shall be construed as a waiver of any other condition, event or act which
would constitute a Default or an Event of Default, nor should this agreement be
considered a precedent for similar requests.

     4. Representations. The Borrower hereby represent and warrant to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) no Default or Event of Default specified in the
Credit Agreement has occurred and is continuing, (iii) since the date of the
Credit Agreement, there has been no material adverse change in the financial
condition or business operations of the Borrower which has not been disclosed to
Agent; (iv) the making and performance by the Borrower of this Amendment have
been duly authorized by all necessary corporate action; and (v) the security
interests and charges granted by the Borrower and its Subsidiary pursuant to the
Security Agreements continue to constitute valid, binding and enforceable, first
in priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.

     5. Conditions of Effectiveness. This Amendment shall become effective when
and only when Agent shall have received counterparts of this Amendment executed
by Borrower, Lenders and Agent, and Agent shall have additionally received the
following:

          A. A secretarial certificate of the Borrower in a form reasonably
acceptable to Agent, certifying that the June 30, 2004 secretary’s certificate
of Borrower is true and correct as of the date of execution hereof, and the
authorizing resolutions and the incumbency of officers of the Borrower remain in
full force and effect.

          B. Payment of all legal and audit expenses incurred by Agent relating
to the Agreement as amended hereby.

     6. Reference to and Effect on Loan Documents.

          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

          C. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent and Lenders under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

     7. Costs and Expenses. Borrower agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment and the other documents related hereto, including the fees and
out-of-pocket expenses of counsel for Agent.

     8. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.

     9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

     10. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed

28



--------------------------------------------------------------------------------



 



and delivered shall be deemed to be an original and all or which taken together
shall constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

            ULTRALIFE BATTERIES, INC.
      By:   /s/ Robert W. Fishback       Name:   Robert W. Fishback     
Title:   VP – Finance & CFO     

[Additional Signature Pages follow]

29



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK
      By:     /s/ Virginia Allen           Virginia Allen, Vice President       
     

          ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, as Agent
      By:   /s/ Virginia Allen         Virginia Allen, Vice President           
 

[Additional Signature Page follows]

30



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY
      By:   /s/ Jon Fogle         Jon Fogle, Vice President            

31



--------------------------------------------------------------------------------



 



         

       

AMENDMENT NUMBER TWO
TO
CREDIT AGREEMENT

dated as of May 4, 2005

between

ULTRALIFE BATTERIES, INC.

and

THE LENDERS PARTY THERETO
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

       

32



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER TWO TO CREDIT AGREEMENT

     This Amendment is dated as of May 4, 2005, is made by and between ULTRALIFE
BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit Agreement
and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank) as
Administrative Agent for the Lenders (in such capacity, the “Agent”).

Statement of the Premises

     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004 (the “Credit
Agreement”). The Borrower, the Lenders and the Agent desire to amend the Credit
Agreement as referenced herein.

Statement of Consideration

     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:

Agreement

     1. Defined Terms. The terms “this Agreement,” “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment Number Two. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.

     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 5 hereof, the Credit Agreement is hereby amended as follows:

          A. The definitions of “Applicable Revolving Rate” and “Applicable Term
Rate” are superseded and replaced in their entirety and amended to read:

     “Applicable Revolving Rate” means, for any day, with respect to any ABR
Revolving Loan or Eurodollar Revolving Loan, or with respect to the facility
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread”, “Eurodollar Spread” or “Facility Fee
Rate”, as the case may be, based upon the ratio, applicable on such date, of the
Borrower’s Consolidated Total Funded Debt to EBITDA measured at each Fiscal
Quarter end, for the four Fiscal Quarter period then ended, taken together as a
single accounting period:

                                  Facility     Eurodollar     ABR     Total
Funded Debt/EBITDA     Fee Rate     Spread     Spread    
less than or equal to .50 to 1
    25 bps     75 bps     0 bps    
greater than .50 to 1, but less than or equal to .75 to 1
    25 bps     85 bps     0 bps    
greater than .75 to 1, but less than or equal to 1.00 to 1
    30 bps     100 bps     0 bps    
greater than 1.00 to 1, but less than or equal to 1.25 to 1
    35 bps     125 bps     0 bps    
greater than 1.25 to 1, but less than or equal to 1.50 to 1
    45 bps     150 bps     0 bps    
greater than 1.50 to 1, but less than or equal to 1.75 to 1
    50 bps     200 bps     0 bps    
greater than 1.75 to 1, but less than or equal to 2.50 to 1
    60 bps     250 bps     0 bps    

     The Applicable Revolving Rate shall be the basis points number set forth
above which corresponds to the Consolidated Total Funded Debt/EBITDA Ratio of
the Borrower for the Fiscal Quarter

33



--------------------------------------------------------------------------------



 



most recently ended and for which financial statements have been received
pursuant to Section 5.01 of this Agreement; provided further that if Borrower at
any time shall fail to deliver such financial reports to the Administrative
Agent within the time required pursuant to § 5.01 of this Agreement, then the
Applicable Revolving Rate shall revert, as of the last date on which such
financial statements could have been delivered in compliance with § 5.01, to the
highest rate provided, until such financial reports shall have been delivered.

     “Applicable Term Rate” means, for any day, with respect to any ABR Term
Loan or Eurodollar Term Loan, as the case may be, the applicable rate per annum
set forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the
case may be, based upon the Ratio, applicable on such date of the Borrower’s
Consolidated Total Funded Debt to EBITDA measured at each Fiscal Quarter end,
for the four Fiscal Quarter period then ended, taken together as a single
accounting period:

                            Eurodollar     ABR     Total Funded Debt/EBITDA    
Spread     Spread    
less than or equal to .50 to 1
    125 bps     0 bps    
greater than .50 to 1, but less than or equal to .75 to 1
    135 bps     0 bps    
greater than .75 to 1, but less than or equal to 1.00 to 1
    150 bps     0 bps    
greater than 1.00 to 1, but less than or equal to 1.25 to 1
    175 bps     0 bps    
greater than 1.25 to 1, but less than or equal to 1.50 to 1
    200 bps     0 bps    
greater than 1.50 to 1, but less than or equal to 1.75 to 1
    250 bps     25 bps    
greater than 1.75 to 1, but less than or equal to 2.50 to 1
    300 bps     50 bps    

     The Applicable Term Rate shall be the basis points number set forth above
which corresponds to the Consolidated Total Funded Debt/EBITDA Ratio of the
Borrower for the Fiscal Quarter most recently ended and for which financial
statements have been received pursuant to Section 5.01 of this Agreement;
provided further that if Borrower at any time shall fail to deliver such
financial reports to the Administrative Agent within the time required pursuant
to § 5.01 of this Agreement, then the Applicable Term Rate shall revert, as of
the last date on which such financial statements could have been delivered in
compliance with § 5.01, to the highest rate provided, until such financial
reports shall have been delivered.

            B. Section 6.09(a), Debt to Earnings Ratio, is superseded and
replaced in its entirety and amended to read:

     (a) Debt to Earnings Ratio. The Borrower shall maintain the ratio of
Consolidated Total Funded Debt to EBITDA at or below 2.50 to 1 measured at the
Fiscal Quarter ending in July, 2005, for the four Fiscal Quarter period then
ended, taken together as a single accounting period; and thereafter, at or below
2.00 to 1 measured at each Fiscal Quarter end, for the four Fiscal Quarter
period then ended, taken together as a single accounting period.

            C. Section 6.09(b), EBIT to Interest Expense Ratio, is superseded
and replaced in its entirety and amended to read:

     (b) EBIT to Interest Expense Ratio. The Borrower shall maintain the ratio
of EBIT to the interest expense at or above 2.00 to 1 measured at the Fiscal
Quarter ending in July, 2005, for the four Fiscal Quarter period then ended,
taken together as a single accounting period; and thereafter, at or above 5.00
to 1 measured at each Fiscal Quarter end, for the four Fiscal Quarter period
then ended, taken together as a single accounting period.

     3. Exclusion of Unusual, Non-Recurring Event from EBIT and EBITDA
Calculations. The Borrower has advised the Agent that it took a charge to net
income of $1,803,000 as at the Fiscal Quarter ending in December, 2004 related
to certain polymer rechargeable manufacturing assets, which

34



--------------------------------------------------------------------------------



 



negatively impacted the calculation of EBIT and EBITDA. No Default or Event of
Default occurred under the Credit Agreement as a result of the charge to net
income. The Borrower has requested that the $1,803,000 be added back to the EBIT
and EBITDA calculation for the Fiscal Quarter ending in December 2004 and for
each four Fiscal Quarter period that includes the Fiscal Quarter ending in
December 2004, for all purposes under the Credit Agreement, including, without
limitation, the calculation of Consolidated Total Funded Debt to EBITDA in
Section 6.09(a) and in the definitions of “Applicable Revolving Rate” and
“Applicable Term Rate” and the calculation of EBIT to Interest Expense Ratio in
Section 6.09(b). The Agent and the Lenders hereby agree to recalculate EBIT and
EBITDA for the Fiscal Quarter ending in December 2004 and for each four Fiscal
Quarter period that includes the Fiscal Quarter ending in December 2004, in
accordance with the Borrower’s request. Nothing herein shall be construed as a
waiver of any other condition, event or act which would constitute a Default or
an Event of Default, nor should this agreement be considered a precedent for
similar requests.

     4. Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) except the Existing Event of Default, defined
and waived herein below, no Default or Event of Default specified in the Credit
Agreement has occurred and is continuing, (iii) since the date of the Credit
Agreement, there has been no material adverse change in the financial condition
or business operations of the Borrower which has not been disclosed to Agent;
(iv) the making and performance by the Borrower of this Amendment have been duly
authorized by all necessary corporate action; and (v) the security interests and
charges granted by the Borrower and its Subsidiary pursuant to the Security
Agreements continue to constitute valid, binding and enforceable, first in
priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.

     5. Waiver of Existing Covenant Violations. The Borrower has advised the
Agent that it is not in compliance with its financial covenant obligations under
Section 6.09(b) of the Credit Agreement for the fiscal quarter ending in April,
2005 (the “Existing Event of Default”). The Agent, on behalf of the Lenders,
hereby waives the Existing Event of Default, together with the right as a
consequence thereof to assert an Event of Default under the Credit Agreement.
Nothing herein shall be construed as a waiver of any other condition, event or
act which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default.

     6. Conditions of Effectiveness. This Amendment shall become effective when
and only when Agent shall have received counterparts of this Amendment executed
by Borrower, Lenders and Agent, and Agent shall have additionally received the
following:

          A. A secretarial certificate of the Borrower in a form reasonably
acceptable to Agent, certifying that the June 30, 2004 secretary’s certificate
of Borrower is true and correct as of the date of execution hereof, and the
authorizing resolutions and the incumbency of officers of the Borrower remain in
full force and effect.

     7. Reference to and Effect on Loan Documents.

          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

          C. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent and Lenders under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

35



--------------------------------------------------------------------------------



 



     8. Costs and Expenses. Borrower agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment and the other documents related hereto, including the fees and
out-of-pocket expenses of counsel for Agent.

     9. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.

     10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

     11. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

            ULTRALIFE BATTERIES, INC.
      By:   /s/ Robert W. Fishback       Name:   Robert W. Fishback     
Title:   VP – Finance & CFO     

[Additional Signature Pages follow]

36



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Virginia Allen              Virginia Allen, Vice President     
       

          ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Agent        
By:   /s/ Virginia Allen              Virginia Allen, Vice President           
 

[Additional Signature Page follows]

37



--------------------------------------------------------------------------------



 



              MANUFACTURERS AND TRADERS TRUST COMPANY           By:   /s/ Jon
Fogle           Jon Fogle, Vice President            

38